 

EXHIBIT 10.31

AKEBIA THERAPEUTICS, Inc.

AMENDED AND RESTATED Non-Employee

DIRECTOR COMPENSATION PROGRAM

Effective January 30, 2019

Non-employee members of the board of directors (the “Board”) of Akebia
Therapeutics, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Amended and Restated Non-Employee Director
Compensation Program (this “Program”), which was initially adopted on February
28, 2014 and was amended, restated and adopted pursuant to the Board’s action at
its January 30, 2019 meeting, with an effective date of January 30, 2019.  The
cash and equity compensation described in this Program shall be paid or be made,
as applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who may be eligible
to receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company.  This Program shall remain in effect until it is revised or
rescinded by further action of the Board.  This Program shall be reviewed by the
Board periodically and may be amended, modified or terminated by the Board at
any time in its sole discretion and nothing herein should be construed as a
guarantee to any Non-Employee Director of any particular level of cash or equity
compensation. The terms and conditions of this Program shall supersede any prior
cash and/or equity compensation arrangements for service as a member of the
Board between the Company and any of its Non-Employee Directors.  This Program
shall become effective on the date set forth above (the “Effective Date”).

1.Cash Compensation.  

(a)Annual Retainers.  Each Non-Employee Director shall be eligible to receive an
annual retainer of $45,000 for service on the Board.  

(b)Additional Annual Retainers.  In addition to the annual retainer payable
pursuant to Section 1(a) above, a Non-Employee Director shall be eligible to
receive the following annual retainers:

(i)Chairperson of the Board.  A Non-Employee Director serving as Chairperson of
the Board shall be eligible to receive an additional annual retainer of $35,000
for such service; provided, that, in the event that a Non-Employee Director is
one of two concurrently serving Chairpersons of the Board, the additional annual
retainer payable to such Non-Employee Director pursuant to this Section 1(b)(i)
shall be $17,500.

(ii)Audit Committee. A Non-Employee Director serving as Chairperson of the Audit
Committee shall be eligible to receive an additional annual retainer of $20,000
for such service.  A Non-Employee Director serving as a member of the Audit
Committee (other than the Chairperson) shall be eligible to receive an
additional annual retainer of $10,000 for such service.

 

--------------------------------------------------------------------------------

 

(iii)Compensation Committee.  A Non-Employee Director serving as Chairperson of
the Compensation Committee shall be eligible to receive an additional annual
retainer of $15,000 for such service.  A Non-Employee Director serving as a
member of the Compensation Committee (other than the Chairperson) shall be
eligible to receive an additional annual retainer of $7,500 for such service.

(iv)Nominating and Corporate Governance Committee. A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall be eligible to receive an additional annual retainer of $10,000 for such
service.  A Non-Employee Director serving as a member of the Nominating and
Corporate Governance Committee (other than the Chairperson) shall be eligible to
receive an additional annual retainer of $5,000 for such service.

(v)Research and Development Committee. A Non-Employee Director serving as
Chairperson of the Research and Development Committee shall be eligible to
receive an additional annual retainer of $10,000 for such service.  A
Non-Employee Director serving as a member of the Research and Development
Committee (other than the Chairperson) shall be eligible to receive an
additional annual retainer of $5,000 for such service.

(c)Payment of Retainers.  The annual retainers described in Sections 1(a) and
1(b) shall be earned on a quarterly basis based on a calendar quarter and shall
be paid in cash by the Company in arrears not later than the fifteenth day
following the end of each calendar quarter.  In the event a Non-Employee
Director does not serve as a Non-Employee Director, or in the applicable
positions described in Section 1(b), for an entire calendar quarter, the
retainer paid to such Non-Employee Director shall be prorated for the portion of
such calendar quarter actually served as a Non-Employee Director, or in such
position, as applicable.

2.Equity Compensation.  Non-Employee Directors shall be granted the equity
awards described below.  Each award described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2014 Incentive
Plan, as amended, or any other successor Company equity incentive plan under
which awards are permitted to be made to non-employee directors (the “Equity
Plan”) and shall be granted subject to the execution and delivery of (i) for
option awards, a non-qualified stock option award agreement, including attached
exhibits, in substantially the form of award agreement applicable to
non-employee directors most recently approved by the Board Committee, and (ii)
for restricted stock unit awards, a restricted stock unit award agreement,
including attached exhibits, in substantially the form of award agreement
applicable to non-employee directors most recently approved by the Board.  All
applicable terms of the Equity Plan apply to this Program as if fully set forth
herein, and all grants of stock options and restricted stock units will be
granted in accordance with the terms and conditions of, and hereby are subject
in all respects to, the Equity Plan.  For the avoidance of doubt, if there is
any conflict between the terms of the Equity Plan and this Program, the Equity
Plan shall control.  

(a)Initial Awards.  Each Non-Employee Director who is initially elected or
appointed to the Board after the Effective Date shall be eligible to receive, on
the date of such initial election or appointment, an option to purchase 80,200
shares of the Company’s common stock (subject to adjustment as provided in the
Equity Plan).  The awards described in this Section

2

Effective 1.30.19

--------------------------------------------------------------------------------

 

2(a) shall be referred to as “Initial Awards.”  No Non-Employee Director shall
be granted more than one Initial Award.  

(b)Subsequent Awards.  A Non-Employee Director who (i) has been serving on the
Board for at least six months as of the date of any annual meeting of the
Company’s stockholders after the Effective Date and (ii) will continue to serve
as a Non-Employee Director immediately following such meeting, shall be
automatically granted, on the date of such annual meeting, an option to purchase
20,100 shares of the Company’s common stock (subject to adjustment as provided
in the Equity Plan) and 13,700 restricted stock units of the Company.  The
option awards described in this Section 2(b) shall be referred to as “Subsequent
Options”, the restricted stock unit awards described in this Section 2(b) shall
be referred to as “Subsequent RSUs”, and the Subsequent Options and Subsequent
RSUs shall together be referred to as the “Subsequent Awards.” For the avoidance
of doubt, a Non-Employee Director elected for the first time to the Board at an
annual meeting of the Company’s stockholders shall only receive an Initial Award
in connection with such election, and shall not receive any Subsequent Award on
the date of such meeting as well.  

(c)Termination of Service of Employee Directors.  Members of the Board who are
employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their service with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.  

(d)Terms of Awards Granted to Non-Employee Directors.

(i)Purchase Price.  The per share exercise price of each option granted to a
Non-Employee Director shall equal the fair market value (as determined pursuant
to the Equity Plan) of a share of common stock on the date the option is
granted.

(ii)Vesting.  Each Initial Award shall vest and become exercisable in accordance
with the following schedule, subject to the Non-Employee Director remaining in
continuous service on the Board through each such vesting date:  25% of the
Initial Award shall vest on the one-year anniversary of the date of grant and
75% shall vest ratably on the first day of each calendar quarter between the
one-year anniversary of the date of grant and the fourth anniversary of the date
of grant.   Each Subsequent Option shall vest and become exercisable in full on
the first anniversary of the date of grant subject to the Non-Employee Director
remaining in continuous service on the Board through such vesting date.  Each
Subsequent RSU shall vest in full on the first anniversary of the date of grant
subject to the Non-Employee Director remaining in continuous service on the
Board through such vesting date.  In no event shall any portion of an Initial
Award or Subsequent Award that is unvested or unexercisable at the time of a
Non-Employee Director’s termination of service on the Board become vested and
exercisable thereafter.  

(iii)Term.  The term of each stock option granted to a Non-Employee Director
shall be ten (10) years from the date the option is granted.

3

Effective 1.30.19

--------------------------------------------------------------------------------

 

3.Reimbursements.  The Company shall reimburse each Non-Employee Director for
all reasonable, documented, out-of-pocket travel and other business expenses
incurred by such Non-Employee Director in the performance of his or her duties
to the Company in accordance with the Company’s applicable expense reimbursement
policies and procedures, as in effect from time to time.  To the extent that any
reimbursement under the this Program provides for a deferral of compensation
under Section 409A of the Internal Revenue Code of 1986, as amended: (a) the
amount eligible for reimbursement in one calendar year may not affect the amount
eligible for reimbursement in any other calendar year; (b) the right to
reimbursement is not subject to liquidation or exchange for another benefit; and
(c) any such reimbursement of an expense must be made on or before the last day
of the calendar year following the calendar year in which the expense was
incurred.

4

Effective 1.30.19